Citation Nr: 1124811	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  08-30 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for retinopathy, as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for nephropathy, as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for neuropathy of the lower extremities, as secondary to service-connected diabetes mellitus.  

4.  Entitlement to service connection for neuropathy of the upper extremities, as secondary to service-connected diabetes mellitus.  

5.  Entitlement to service connection for periodontal disease for obtaining VA compensation.

6.  Entitlement to service connection for liver disease.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1977.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 and subsequent rating decisions from the Honolulu, Hawaii, Department of Veterans Affairs (VA) Regional Office (RO). 

The issue of entitlement VA outpatient dental treatment been has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  A claim for service connection is also considered a claim for dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disorder for the purpose of compensation.  The claim for service connection for a dental disorder for the purpose of obtaining VA outpatient dental treatment is REFERRED to the AMC/RO for additional referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161.  

The issue of entitlement to service connection for liver disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 

FINDINGS OF FACT

1.  The Veteran has no disability manifested by retinopathy due to service or to his service-connected diabetes mellitus.

2.  The Veteran has no disability manifested by nephropathy due to service or to his service-connected diabetes mellitus.

3.  The Veteran has no disability manifested by neuropathy of the upper extremities due to service or to his service-connected diabetes mellitus.

4.  The Veteran has no disability manifested by neuropathy of the upper extremities due to service or to his service-connected diabetes mellitus.

5.   The Veteran does not have a dental condition or disability, to include periodontal disease or extracted teeth, because of combat wounds or other trauma during his active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for retinopathy are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  The criteria for service connection for nephropathy are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).

3.  The criteria for service connection for neuropathy of the lower extremities are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).

4.  The criteria for service connection for neuropathy of the upper extremities are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).

5.  The criteria for entitlement to service connection for a periodontal disease for obtaining VA compensation have not been met.  38 U.S.C.A. §§ 1110, 1721, 5103, 5103A, 5107 (West & Supp. 2010); 38 C.F.R. §§ 3.303, 4.150 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter dated in May 2007. 

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence; afforded the appellant physical examinations and obtained medical opinions as to the presence of abnormality of the eyes, kidney, and extremities; and afforded the appellant the opportunity to give testimony before the Board.  

As to any duty to provide an examination and/or seek a medical opinion for his dental claim, in the case of a claim for disability compensation the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). As will be discussed below, there are no assertions or evidence that the Veteran experienced dental trauma in service.  Therefore, an examination is not necessary to decide the claim.  Id. 

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.



II.  Analysis

A.  Secondary Service Connection Claims

The Veteran is in receipt of service connection for diabetes mellitus, Type 2 based on inservice exposure to herbicides while serving in Vietnam.  The Veteran contends that his abnormalities related to the eyes, kidney, and extremities were either caused or aggravated by his service-connected diabetes mellitus, which had its onset in 2006, almost 29 years after service.  He does not now, and has never, alleged that these abnormalities originated in service or within any applicable presumptive period.  Nor is there any evidence of record raising the possibility of direct or presumptive service connection.  As the Veteran does not contend that he is entitled to service connection on a direct or presumptive basis, and there is no evidence of such, service connection on a direct or presumptive basis need not be further discussed.  Robinson v. Mansfield, 21 Vet. App. 545 (2008) (VA is not obligated to investigate all possible theories of entitlement).  

Disability that is proximately due to, the result of, or chronically aggravated by a service-connected condition shall also be service connected on a secondary basis.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To establish entitlement to service connection on a secondary basis, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service- connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

A claim of service connection for a disability must be accompanied by medical evidence establishing that the claimant currently has a claimed disability. Absent proof of a present disability, there can be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Symptoms alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Although the Veteran may testify as to symptoms he perceives to be manifestations of a disability, the questions of whether a chronic disability is currently present and related to service require medical knowledge and must be made by medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

There is no evidence of record that the Veteran has ever been diagnosed with retinopathy, a kidney condition, or neuropathy of any extremity.  In fact, optometry examination in January 2007 noted no diabetic retinopathy.  VA Agent Orange examination in April 2007 noted no abnormality related to the eyes, kidney, or extremities.  Ophthalmology examination in March 2009 noted no diabetic retinopathy.  VA diabetes mellitus examination in May 2010 noted no neurological symptoms, and neurological, extremity, and eye examinations were normal.  VA genitourinary examination in May 2010 noted no renal disease.  

The Veteran contends that his he has abnormalities related to the eyes, kidney, and extremities caused by his service-connected diabetes mellitus.  The Veteran is competent to comment on his symptoms.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on  matters as complex as the existence of disabilities related to the eyes, kidney, or extremities, and his views are of no probative value.  And, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the detailed opinion provided by the medical professionals who found no such abnormalities.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible"); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

B.  Periodontal Disease

The Veteran contends that he is entitled to service connection for periodontal disease.

Missing teeth may be compensable for rating purposes under Diagnostic Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  However, the Note immediately following states, "these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913.  There is no evidence of record that the Veteran has loss of teeth resulting in loss of substance of body of maxilla or mandible.  Therefore, the Veteran does not have a service-connected compensable dental disability or condition (Class I).  See 38 C.F.R. § 17.161(a).

The Veteran has not presented any competent evidence that he has a dental disorder for which service-connected compensation may be granted.  There is no evidence of any inservice dental trauma.  For these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's military service.  VA O.G.C. Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); Nielson v. Shinseki, 607 F.3d 802, 804 (Fed. Cir. 2010).  There is no evidence that the Veteran has a dental condition or disability resulting from combat wounds or service trauma (Class II(a)).  38 C.F.R. § 17.161(c).

C.  Conclusion 

The preponderance of the evidence is against the claims; there is no doubt to be resolved; and service connection is not warranted. 













ORDER

Entitlement to service connection for retinopathy is denied.

Entitlement to service connection for nephropathy is denied.

Entitlement to service connection for neuropathy of the upper extremities is denied.

Entitlement to service connection for lower extremities is denied.

Entitlement to service connection for periodontal disease for obtaining VA compensation is denied.


REMAND

The Veteran claims that he was treated twice for malaria in service while stationed in Vietnam and Cambodia and, although a liver disability did not become manifest in service, his current liver problems are related to service.  The Veteran's service treatment records are negative for any findings, complaints, or treatment of malaria or liver disease.  In addition, it is unclear if the Veteran has a current liver disability as "possible" cirrhosis of the liver has been diagnosed.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Under the circumstances of this case, a medical examination and an opinion by an appropriate physician would be helpful in resolving the claim for service connection.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an appropriate VA examination for the purpose of determining whether the Veteran has a current liver disability related to his military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on his/her review of the case, the examiner is to offer an opinion as to:

(a)  Whether the Veteran have a current liver disability; and, if so,

(b)  is it at least as likely as not that it had its onset during active duty or, if cirrhosis of the liver became manifest within one year of active duty or, whether any current liver disability is otherwise related to the Veteran's military service. 

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed liver disorder(s).  The rationale for any opinion offered must be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training.

2.  Then readjudicate the claim.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


